 



Exhibit 10.1
HANOVER COMPRESSOR COMPANY
MERGER SEVERANCE BENEFITS PLAN
EXECUTION VERSION
SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT

1.   Purpose of the Plan       The purpose of the Hanover Compressor Company
Merger Severance Benefits Plan (the “Plan”), which shall be effective during the
six (6)-month period following the Closing Date, is to make Severance Benefits
available to certain eligible employees that will financially assist with their
transition following certain terminations of employment from Hanover Compressor
Company or its successors or Designated Affiliates while the Plan is in effect.
      If an Employee qualifies for a Severance Benefit under the Plan, payments
under the Plan are voluntary on the part of the Company, and are not required by
any legal obligation other than the Plan itself.       The Plan represents an
amendment and restatement of all existing severance plans, practices or policies
(other than a written employment, change in control, or other individual
contract providing for severance benefits) in effect with the Company or an
Affiliate as of the effective time hereof with respect to Employees. All such
severance plans, practices and policies are hereby superseded by the Plan, and
discontinued and terminated with respect to Employees.   2.   Definitions      
As used in the Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):       Affiliate: A corporation, partnership, limited liability
company or partnership, association, trust or other organization which, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.      
Board of Directors: The Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



    Cause: (i) The commission by an Employee of an act of fraud, embezzlement or
willful breach of a fiduciary duty to the Company or an Affiliate (including the
unauthorized disclosure of proprietary material or information of the Company or
an Affiliate), (ii) a conviction of an Employee (or a plea of nolo contendere in
lieu thereof) for a felony or a crime involving fraud, dishonesty or moral
turpitude, (iii) willful failure of an Employee to follow the written directions
of the chief executive officer of the Company, Company management, or the Board
of Directors, in the case of executive officers of the Company, when such
directions are consistent with an Employee’s customary duties and
responsibilities and where such refusal has continued for more than 10 days
following written notice, (iv) willful misconduct as an employee of the Company
or an Affiliate which includes an Employee’s failure to adhere to P.R.I.D.E.,
the Company’s Guide to Ethical Business Conduct, (v) willful failure of an
Employee to render services to the Company or an Affiliate in accordance with
his employment arrangement, which failure amounts to a material neglect of his
duties to the Company or an Affiliate or (vi) substantial dependence on any
drug, immediate precursor or other substance listed on Schedule IV of the
Federal Comprehensive Drug Abuse Prevention and Control Act of 1970, as amended,
as determined in the sole discretion of the Plan Administrator. With respect to
any Employee residing outside of the United States, the Plan Administrator may
revise the definition of “Cause” as appropriate to conform to the laws of the
applicable non-U.S. jurisdiction.       Closing Date: The date of the closing of
the mergers described in Section 1.1 and 1.2 of the Agreement and Plan of
Merger, dated as of February 5, 2007, by and among Hanover Compressor Company,
Universal Compression Holdings, Inc., Iliad Holdings, Inc., Hector Sub, Inc.,
and Ulysses Sub, Inc.       COBRA: The Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended from time to time, currently embodied in
Internal Revenue Code Section 4980B, which provides for continuation of group
health plan coverage in certain circumstances.       COBRA Rate: The cost of
continued coverage under COBRA, that currently being 102% of the full group rate
(including the employee’s share and the employer’s share of the group coverage
cost and a 2% administrative fee).       Company: Hanover Compressor Company, a
Delaware corporation, and any successor to Hanover Compressor Company.      
Comparable Employment: Employment with the Company or any Affiliate that,
regardless of the position’s title or responsibilities, (i) provides annual base
salary or annualized base rate of pay not less than the Employee’s Compensation,
(ii) provides the opportunity to receive a bonus from Exterran not less than the
Employee’s target award under the Hanover SIP, if any, and (iii) is at a
location that is not more than 35 miles from the principal place of employment
for the Employee on the Employee’s Notice Date.       Compensation: In the case
of a non sales-commissioned Employee, Compensation is the Employee’s annual base
salary or annualized base rate of pay determined as of his or

-2-



--------------------------------------------------------------------------------



 



    her Notice Date, but shall not include overtime, shift premium, bonuses and
other special payments, incentive payments, pension, severance pay, foreign
service premiums or other foreign assignment uplifts or any other extraordinary
compensation, Company or Affiliate contributions to a retirement plan or any
other deferred compensation or employee benefit plan or program of the Company
or an Affiliate (other than employee pre-tax and after-tax contributions to a
tax-qualified savings plan) (“adjusted annual base salary or annualized base
rate of pay”). In the case of a sales-commissioned Employee, Compensation is the
Employee’s adjusted annual base salary or annualized base rate of pay determined
as of his or her Notice Date, plus commissions paid or earned during the
12-month period ending on the last day of the month preceding his or her
Termination Date; provided, however, that if an Employee was not a
sales-commissioned Employee during the entirety of such 12-month period, then
his or her commissions shall be the commissions paid or earned during the period
of months during such 12-month period that he or she was employed as a
sales-commissioned Employee, annualized.

    Designated Affiliate: Each Affiliate designated by the Board of Directors as
a participating Affiliate in the Plan whose Employees are eligible to be
Participants in the Plan.       Disability: Any physical or mental condition for
which the Employee would be eligible to receive long-term disability benefits
under the Company’s long-term disability plan. With respect to any Employee
residing outside of the United States, the Plan Administrator may revise the
definition of “Disability” as appropriate to conform to the laws of the
applicable non-U.S. jurisdiction.       Eligible Employee: An Employee described
in Section 3(a).       Employee: Any person who is an active, regular (not
temporary), full-time or part-time employee of the Company or a Designated
Affiliate and who is currently not a party to a change of control Agreement with
the Company.       ERISA: The Employee Retirement Income Security Act of 1974,
as amended.       Notice: A written notice provided to an Employee indicating:
(1) that the employment of the Employee will be terminated; (2) the Employee’s
Termination Date; and (3) that the Employee is eligible for participation in the
Plan.       Notice Date: The date a Notice is sent to an Employee, as set forth
in the Notice.       Participant: An Eligible Employee who meets the
requirements set forth in Section 3(b) of the Plan.       Plan: The Hanover
Compressor Company Merger Severance Benefits Plan.       Plan Administrator: The
person or persons appointed by the Compensation Committee of the Board of
Directors to administer the Plan.

-3-



--------------------------------------------------------------------------------



 



    Service: An Employee’s years of employment with the Company and its
Affiliates, determined as of the Notice Date, based on the records maintained by
the Human Resources Department in the Houston corporate headquarters of the
Company and its Affiliates; provided, however, that solely for purposes of
Section 5(a), less than six (6) months of employment shall not constitute a year
of Service, and six (6) months or more of employment shall constitute a full
year of Service (except in the event an Employee has a total of less than six
(6) months of employment, in which case the Employee shall be deemed to have one
(1) year of Service).       Severance Benefits: Benefits described in
Sections 5(a), 6(a)(i) and 6(a)(ii) below.       Severance Period: The period of
time, commencing as of the Participant’s Termination Date, equal to the total
number of weeks used to calculate a Participant’s aggregate cash Severance
Benefit under Section 5(a) hereof.       SIP: The Company’s Short Term Incentive
Plan, as in effect from time to time.       Termination Date: The date
designated in the Notice as the last day on which an Employee shall be in active
employment with the Company and all of its Affiliates.       Waiver and Release:
The legal document in which an Eligible Employee, in exchange for the receipt of
Severance Benefits under the Plan, among other consideration, releases the
Company and all of its Affiliates, their directors, officers, employees and
agents, their employee benefit plans, and the fiduciaries and agents of said
plans, from liability and damages in any way related to the Employee’s
employment with or separation from employment with the Company or any of its
Affiliates.       Weekly Compensation: The Employee’s Compensation divided by
52.   3.   Participation

  (a)   Eligible Employees         An Employee shall be eligible to participate
in the Plan (an “Eligible Employee”) only if:

  (i)   the Employee is provided a Notice by the Company during the six
(6) month period following the Closing Date; and     (ii)   the Employee’s
employment with the Company and all Affiliates is terminated by the Employee’s
employer for reasons other than death, Disability or Cause.

      Each Employee who is provided a Notice shall also be provided a Waiver and
Release to execute and return to the Company.

-4-



--------------------------------------------------------------------------------



 



  (b)   Participants         In order to become a Participant, an Eligible
Employee must meet the following requirements:

  (i)   during the 45-day period following the Employee’s Notice Date, the
Employee must execute and return to the Plan Administrator (or the person
designated by the Plan Administrator) the Waiver and Release provided to the
Eligible Employee;     (ii)   the Employee must not revoke the Waiver and
Release within 7 days after signing it; and     (iii)   the Employee must not be
disqualified from receiving Severance Benefits pursuant to the provisions of
Section 4 below.

      Each Eligible Employee is hereby advised of his right to discuss any and
all aspects of the Waiver and Release with an attorney of the Employee’s choice
before signing the Waiver and Release.     (c)   Ineligible Employees         An
Employee who does not satisfy all the requirements of Section 3 shall not be
entitled to any benefits under the Plan.

4.   Disqualifying Events       NO Severance Benefits will be paid to an
Eligible Employee who otherwise qualifies as a Participant if:

  (a)   the Eligible Employee terminates employment prior to his or her
Termination Date for any reason, whether voluntarily or involuntarily, or fails
to continue to perform the duties of his or her employment through his or her
Termination Date;     (b)   the Plan is amended in a way that makes the Eligible
Employee ineligible or is terminated before the Eligible Employee has returned
an executed Waiver and Release as described in Section 3(b) above or has
otherwise met all of the requirements for being a Participant hereunder;     (c)
  the Eligible Employee fails to return all property and materials of his or her
employer to the supervisor or other appropriate employer representative as of
his or her Termination Date;     (d)   during the period beginning on the
Eligible Employee’s Notice Date and ending on the Eligible Employee’s
Termination Date, the Eligible Employee is offered Comparable Employment; or

-5-



--------------------------------------------------------------------------------



 



  (e)   the Eligible Employee accepts any employment with the Company or an
Affiliate before his or her Termination Date.

5.   Cash Severance Benefit

  (a)   Provided he or she is not disqualified under Section 4, a Participant
shall be entitled to a cash Severance Benefit in an amount equal to two
(2) weeks of the Participant’s Weekly Compensation multiplied by the number of
full years of Service credited to the Participant; provided, however, that,
based on a Participant’s employment category, such cash Severance Benefit shall
not be less than:

  (i)   For all Grades below Grade 36 (based on grade level on Closing Date) —
10 weeks of Weekly Compensation;     (ii)   For Grades 36-38 (based on grade
level on Closing Date) — 17 weeks of Weekly Compensation;     (iii)   For Grades
39 and above (based on grade level on Closing Date) — 26 weeks of Weekly
Compensation;

  (b)   The Company, in it sole and absolute discretion, shall determine each
Participant’s category for purposes of determining his or her Severance Benefit,
which category shall be set forth in the Participant’s Notice.     (c)   A cash
Severance Benefit calculated pursuant to Section 5(a) for a Participant, shall
be reduced by the amount of any cash compensation payable to the Participant by
the Company or its Affiliates on account of the termination of the Participant’s
employment, pursuant to (i) a written employment agreement, change in control
agreement, or other individual contract between the Participant and the Company
or its Affiliates, or (ii) any other obligation, whether by contract, applicable
law, or otherwise of the Company or its Affiliate or any other individual or
entity to provide a payment to such Participant in the event of an involuntary
termination of such Participant’s employment with the Company or its Affiliate;
provided, however, that, except as otherwise provided in the Notice, a
Participant’s cash Severance Benefit shall not be reduced by any amounts payable
under the Hanover Compressor Company Retention Bonus Plan. Notwithstanding the
above, if an Employee who is employed outside of the U.S. is eligible for end of
service labor benefits under the labor laws of the local jurisdiction where the
Employee is working as of the Closing Date, the cash severance payment otherwise
payable under this Plan may be offset by the amount of such labor benefits.    
(d)   A Participant’s Severance Benefit shall be paid to the Participant
biweekly during the Severance Period, in accordance with the Company’s customary
payroll practices. Payments shall begin with the first payroll period following
the later of: (i) the Participant’s Termination Date; and (ii) seven (7) days
after the Participant has executed and returned the Waiver and Release. A
Participant shall

-6-



--------------------------------------------------------------------------------



 



      not be considered an employee of the Company or any Affiliate for any
purpose after his or her Termination Date, nor shall any Severance Benefits be
considered for purposes of computing benefits under or making contributions for
or on behalf of a Participant to any employee benefit plan maintained by the
Company or any Affiliate.

  (e)   Notwithstanding the foregoing, the amount of any cash Severance Benefit
otherwise payable to a Participant shall be reduced by any monies owed by the
Participant to the Company or an Affiliate, including, but not limited to, any
overpayments made to the Participant by the Company or an Affiliate and the
balance of any loan by the Company or an Affiliate to the Participant that is
outstanding at the time that the cash Severance Benefit is paid.

6.   Continuation of Other Benefits

  (a)   Participants         In addition to the cash Severance Benefit, a
Participant who is not disqualified under Section 4 shall be entitled to the
following benefits:

  (i)   Medical/Dental/Vision Plan Benefits     (ii)   Unless the Participant
timely elects otherwise as provided in Section 6(a)(ii) below, during the
Severance Period, a Participant shall be entitled to continue the medical,
dental and vision plan coverage in effect for active employees during such
period for which the Participant was eligible for and had elected as of his or
her Termination Date. The Participant shall pay the active employee rate with
respect to coverage during the Severance Period and, if applicable, thereafter
the full COBRA Rate with respect to such coverage. Such benefits shall be
governed by and subject to (i) the terms and conditions of the plan documents
providing such benefits, including the reservation of the right to amend or
terminate such benefits under those plan documents at any time, and (ii) to the
extent applicable, the provisions of COBRA and such other laws applicable to
such benefits. The period of coverage provided under this section shall
constitute continuation coverage required by COBRA. Notwithstanding the above,
the Participant will no longer be eligible for continued medical, dental or
vision plan coverage as set forth herein if the Participant is successful in
obtaining employment with another employer during the Severance Period and is
eligible for medical, dental and vision plan coverage under their new employer’s
plan. To the extent the Participant is enrolled in both the Hanover medical,
dental and vision plan under this Plan and a new employer’s plan, the Hanover
plan will be secondary coverage and the new employer’s plan will be primary.    
(iii)   Outplacement

-7-



--------------------------------------------------------------------------------



 



      In lieu of the Participant’s right to continue medical, dental and vision
plan coverage at the active employee rate during the Severance Period,
Participant may elect to receive outplacement services appropriate to the
Participant’s employment position on his or her Termination Date as determined
in the sole discretion of the Plan Administrator. If Participant elects
outplacement services, the Participant shall be eligible for continuation of the
health benefits described above in Section 6(a)(i) as required by COBRA at the
COBRA Rate.

  (b)   Rehire of Participants         Notwithstanding anything in this Plan to
the contrary, if the Company or an Affiliate rehires a Participant during the
Severance Period as a full-time Employee, any outstanding, unpaid Severance
Benefits, whether payable in cash or otherwise, shall cease and be forfeited by
the Participant effective as of his or her rehire date as reflected on the
Company’s or Affiliate’s records, as applicable.

7.   Confidential and Proprietary Business Information & Nonsolicitation
Obligations       Notwithstanding any provision of the Plan to the contrary, an
Employee’s entitlement to the benefits provided for under the Plan shall be
fully subject to the provisions of the Waiver and Release regarding confidential
and proprietary business information and non-solicitation, and the Company and
the Affiliates shall be entitled to take all actions specified in the Waiver and
Release with respect to an Employee who fails to comply with those provisions.  
8.   Unemployment; Tax Withholding       Payments under the Plan will not be
reduced because of any unemployment benefits an Employee may be eligible to
receive under applicable federal or state unemployment laws. Any required income
tax withholding and FICA (Social Security) taxes shall be deducted from any
benefit paid under the Plan.   9.   Severance Benefits Paid Upon Death       If
a Participant dies after his or her Termination Date and after executing the
Waiver and Release (without having timely revoked it) but before receiving 100%
of his or her cash Severance Benefit, any remaining, unpaid cash Severance
Benefit will be paid in a lump sum (a) to the Participant’s beneficiary (or
beneficiaries) designated under the group life insurance plan of the Company or
an Affiliate covering the Employee on his or her Termination Date, if such
beneficiary is living, or if none is so designated or living, (b) to the
executor of the Participant’s estate, as soon as practicable after the date of
death.   10.   Administration       The Plan shall be administered by the Plan
Administrator. Subject to the provisions herein, the Plan Administrator shall
have full power and authority exercised in its sole discretion to interpret the
Plan and any agreement or instrument entered into under the

-8-



--------------------------------------------------------------------------------



 



    Plan; to establish, amend, rescind, or waive rules and regulations for the
Plan’s administration; and in general to have the full power to make all other
determinations which may be necessary or advisable for the administration of the
Plan, to the extent consistent with the provisions of the Plan. The Plan
Administrator may delegate its administrative functions under the Plan to
officers and employees of the Company, subject to such limitations and
restrictions as the Plan Administrator may provide. Subject to applicable law,
any interpretation of the provisions of the Plan and any decision on any matter
within the discretion of the Plan Administrator made by the Plan Administrator
in good faith shall be final and conclusive and binding on all persons.   11.  
Successor       The Plan shall be binding upon and shall inure to the benefit
of, any successor to the Company and any such successor shall be deemed
substituted for all purposes for the “Company” under the terms of the Plan.  
12.   Non-Assignment of Severance Benefits       No benefit under the Plan shall
be subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, voluntary or involuntary, by operation of law or
otherwise, and any attempt at such a transaction shall be void. Also, no benefit
payable or provided under the Plan shall be subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to it. Notwithstanding
the above, Company may be required to withhold or garnish cash Severance
Benefits payable hereunder to a Participant if the Company receives a valid and
enforceable court order or any other legally binding document that requires such
withholding or garnishment.   13.   Plan Amendment and Termination       The
Board of Directors may at any time amend or terminate the Plan, provided that
any benefits under the Plan payable to a Participant before the Plan is amended
or terminated shall not be adversely affected. Any amendment or termination
shall be set out in an instrument in writing and executed by an appropriate
officer of the Company.       Notwithstanding any provision of the Plan to the
contrary, for purposes of Section 409A of the Internal Revenue Code
(“Section 409A”), it is intended that the Plan meet the requirements of a
“separation pay plan due to involuntary separation” as described in the
Section 409A Treasury regulations, and thus not provide “deferred compensation”
for purposes of Section 409A. The Company may amend any provision of the Plan at
any time: (i) to ensure that the Plan not provide deferred compensation under
Section 409A, or (ii) in the event it is determined by the Company in its sole
discretion that the Plan is subject to Section 409A, to comply with the
requirements of Section 409A. Any such amendment shall not require the consent
of any Participant (or beneficiary), and any such amendment may be retroactively
effective. The Company shall have the sole discretion and power to effect such
amendments, and a determination by the Company of the necessity for and scope of
any such amendment shall be final, binding and conclusive upon all persons for
all purposes.

-9-



--------------------------------------------------------------------------------



 



14.   No Employment or Benefit Guaranty       None of the establishment of the
Plan, the receipt of a Notice and a Waiver and Release, any modification or
amendment thereof, or the payment of any Severance Benefits shall be construed
as giving to any Employee or other person any legal or equitable right against
the Company or the Plan Administrator except as provided herein. Under no
circumstances shall the maintenance of this Plan constitute a contract of
employment or shall the terms of employment of any Employee be modified or in
any way affected hereby. Accordingly, neither participation in the Plan nor the
payment of Severance Benefits shall be held or construed to give any Employee a
right to be retained in the employ of the Company or any Affiliate.   15.   No
Funding       All payments to be made hereunder shall be paid from the general
assets of the Company, and no special or separate fund shall be established and
no segregation of assets shall be made to assure payment of such amounts. No
Employee shall have any right, title, or interest whatsoever in or to any
amounts under the Plan prior to receipt. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust or fund of any kind, or a fiduciary relationship between the Company and
any other person. The rights of any Employee or beneficiary to any Employee or
beneficiary to any amounts hereunder shall be no greater than those of an
unsecured general creditor of the Company.   16.   Making A Claim

  (a)   Submitting a Claim         If benefits due under the Plan have not been
timely provided, a Participant or his or her authorized and designated
representative (collectively, the “Applicant”) must request those benefits in
writing from the Plan Administrator. Such application shall set forth the nature
of the claim and any other information that the Plan Administrator may
reasonably request. The Plan Administrator shall notify the Applicant of the
benefits determination within a reasonable time after receipt of the claim, such
time not to exceed 90 days, unless special circumstances require an extension of
time for processing the claim. If such an extension is required, written notice
of the extension shall be furnished to the Applicant prior to the end of the
initial 90-day period. In no event shall such an extension exceed a period of
90 days from the end of the initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered.         Notice of a claim denial, in
whole or in part, shall be set forth in a written or electronic notice in a
manner reasonably calculated to be understood by the Applicant and shall contain
the following:

  (i)   the specific reason or reasons for the denial;

-10-



--------------------------------------------------------------------------------



 



  (ii)   specific reference to the pertinent Plan provisions on which the denial
is based;     (iii)   a description of any additional material or information
necessary for the Applicant to perfect the claim and an explanation of why such
material or information is necessary; and     (iv)   an explanation of the
Plan’s claims review procedure, the time limits applicable to such procedures,
and a statement of the Participant’s rights following an adverse benefit
determination on review, including a statement of an Applicant’s right to file a
lawsuit under ERISA if the claim is denied on appeal.

      An Applicant shall be given timely written notice of the time limits set
forth herein for determinations on claims, appeal of claim denial and decisions
on appeal.     (b)   Claims Review Procedure         If a claim is denied in
whole or in part by the Plan Administrator, the Applicant may appeal the adverse
determination by filing a written request for a review of the claim with the
Plan Administrator. The administrative process for appealing a claim is as
follows:

  (i)   The request for review must be made by the Applicant within 60 days of
the date the Applicant receives the claim denial (or, if no written denial is
received, within 60 days of the date when the denial was due). The Applicant
must send the written request for review to the Plan Administrator. Upon review,
the Plan Administrator will consider all comments, documents, records, and other
information submitted by the Participant related to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. An Applicant will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to his or her claim for benefits.     (ii)   The Plan
Administrator shall render a decision not later than 60 days after its receipt
of a request for review. The Applicant may request a formal hearing before the
Plan Administrator which the Plan Administrator may grant in its discretion.
Notwithstanding the foregoing, under special circumstances, the Plan
Administrator may determine an extension of time is required for rendering a
decision (including, but not limited to, the need to hold a hearing). If the
Plan Administrator determines that an extension of time is required, written
notice of the extension will be furnished to the Applicant prior to the end of
the initial 60-day period. The extension notice will indicate the special
circumstances requiring an extension of the time and the date by which the Plan
Administrator expects to render its

-11-



--------------------------------------------------------------------------------



 



      determination on review. The extension will not exceed a period of 60 days
from the end of the initial 60-day period.

  (iii)   The Plan Administrator will provide written or electronic notice of
its final determination. If the claim is denied in whole or part, such notice,
which shall be written or electronic in a manner reasonably calculated to be
understood by the Applicant, will include:

  (a)   the specific reason(s) for the denial;     (b)   the specific
provision(s) of the Plan on which the denial is based;     (c)   a statement
that the Applicant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits (as described above);     (d)   a
statement describing any voluntary appeal procedures offered by the Plan and the
Applicant’s right to obtain further information about any such procedures; and  
  (e)   a statement of the Applicant’s right to file a lawsuit under ERISA.

      An appeal will not be considered if it is not filed within the applicable
period of time.         At any stage in the appeals process, the Applicant may
review and obtain copies of documents, including the Plan document, records, and
other information relating to the Applicant’s entitlement to such benefit, and
submit issues, comments, and records relating to the claim in writing.

    No action at law or in equity shall be brought to recover benefits under the
Plan prior to the date the Applicant has exhausted all of the administrative
remedies available under the Plan. Benefits under the Plan will only be paid if
the Plan Administrator decides, in its sole discretion, that an Applicant is
entitled to them.   17.   Employee Rights       As a potential Participant in
the Plan, an Employee is entitled to certain rights and protections under ERISA.
ERISA provides that all plan participants under ERISA plans (like the Plan)
shall be entitled to:

  (a)   Receive Information About The Plan and Benefits         Examine, without
charge, at the Plan Administrator’s office and at other specified locations,
such as worksites and union halls, all documents governing the Plan, including
(when applicable) insurance contracts and collective bargaining agreements, and
a copy of the latest annual report (Form 5500 Series) filed by the

-12-



--------------------------------------------------------------------------------



 



      Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

      Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan, including (when applicable)
insurance contracts and collective bargaining agreements, and copies of the
latest annual report (Form 5500 Series) and updated summary plan description.
The Plan Administrator may make a reasonable charge for the copies.        
Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.     (b)   Prudent Actions by Plan Fiduciaries         In addition
to creating rights for Participants, ERISA imposes duties upon the people who
are responsible for the operation of the employee benefit plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of the Participant and other Plan Participants and
beneficiaries. No one, including the Participant’s employer, union, or any other
person, may fire the Participant or otherwise discriminate against the
Participant in any way to prevent the Participant from obtaining a Plan benefit
or exercising the Participant’s rights under ERISA.     (c)   Enforcing the
Participant’s Rights         If the Participant’s claim for a Plan benefit is
denied or ignored, in whole or in part, the Participant has a right to know why
this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules.        
Under ERISA, there are steps the Participant can take to enforce the above
rights. For instance, if the Participant requests a copy of Plan documents or
the latest annual report from the Plan Administrator and does not receive them
within 30 days, the Participant may file suit in a Federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay the Participant up to $110 a day until the Participant receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If the Participant has a claim for benefits
which is denied or ignored, in whole or in part, the Participant may file suit
in a state or Federal court. In addition, if the Participant disagrees with the
Plan’s decision or lack thereof concerning the qualified status of a domestic
relations order or a medical child support order, the Participant may file suit
in Federal court. If it should happen that Plan fiduciaries misuse the Plan’s
money, or if the Participant is discriminated against for asserting his or her
rights, the Participant may seek assistance from the U.S. Department of Labor,
or the Participant may file suit in a Federal court. The court will decide who
should pay court costs and legal fees. If the Participant is

-13-



--------------------------------------------------------------------------------



 



      successful the court may order the person the Participant has sued to pay
these costs and fees. If the Participant loses, the court may order the
Participant to pay these costs and fees, for example, if it finds the
Participant’s claim is frivolous.

  (d)   Assistance with the Participant’s Questions         If the Participant
has any questions about the Plan, he or she should contact the Plan
Administrator. If the Participant has any questions about this statement or
about the Participant’s rights under ERISA, or if the Participant needs
assistance in obtaining documents from the Plan Administrator, the Participant
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the Participant’s telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. The Participant may also obtain certain
publications about the Participant’s rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

18.   Plan Document Controls       In the event of any inconsistency between the
Plan document and any other communication regarding the Plan, the Plan document
controls.   19.   Controlling Law       The Plan is an employee welfare benefit
plan under ERISA. The Plan shall be interpreted under ERISA and the laws of the
State of Delaware, without reference to any conflicts of law principles thereof
that would require the application of the laws of another jurisdiction, to the
extent that state law is applicable.   20.   General Information       Plan
Sponsor: Hanover Compressor Company, 12001 N. Houston Rosslyn Road, Houston,
Texas 77086, 832-554-4859.       Employer Identification Number of Plan Sponsor:
76-0625124       Plan Number: 502       Plan Year: The plan year for reporting
to governmental agencies and employees shall be the calendar year.       Plan
Administrator: The Compensation Committee, Hanover Compressor Company, 12001 N.
Houston Rosslyn Road, Houston, Texas 77086, 832-554-4859.       The Plan
Administrator is responsible for the operation and administration of the Plan.
The Plan Administrator is authorized to construe and interpret the Plan, and its
decisions

-14-



--------------------------------------------------------------------------------



 



    shall be final and binding. The Plan Administrator shall make all reports
and disclosures required by law.

    Agent for Service of Legal Process: The Compensation Committee, Hanover
Compressor Company, 12001 N. Houston Rosslyn Road, Houston, Texas 77086,
832-554-4859.       Plan Duration: Effective on the Closing Date through the
last day of the sixth (6th) full month following the Closing Date.       Source
of Benefits: Payments due under the Plan shall be made by the Company or an
Affiliate designated by the Company from general assets.

-15-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Hanover Compressor Company has executed this
instrument as evidenced by the signature of its officer affixed hereto this 9th
day of July, 2007.

            HANOVER COMPRESSOR COMPANY
      By:   /s/ Steve Muck         Name:   Steve Muck        Title:   Vice
President — Global Human Resources & HSE     

-16-